Defendant-appellant Sandra Sender (d.o.b. July 19, 1955) appeals from the trial court orders denying her post-guilty plea motion to dismiss a pending detainer exercised by the Cuyahoga County Sheriff's Department. For the reasons adduced below, we dismiss the notices of appeal on the basis of mootness.1
A review of the record on appeal indicates that the detainer which the appellant seeks to dismiss was removed by the Cuyahoga County Sheriffs Department on March 9, 1998. Accordingly, the relief sought by appellant has been granted rendering the appeals sub judice to be moot.
Appeals dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
TERRENCE O'DONNELL, PJ., and
JOHN T. PATTON, J., CONCUR.
JAMES D. SWEENY, JUDGE
1 The two notices of appeal herein were consolidated for purposes of review and opinion due to the same relief being sought by appellant.